Citation Nr: 1302268	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-34 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for pes planus and plantar fasciitis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

3.  Entitlement to service connection for pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from November 2 to December 13, 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2010, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in December 2012 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2012).


FINDINGS OF FACT

1.  By a January 2006 decision, the Board reopened and denied on the merits a claim of service connection for a foot disorder.

2.  Evidence associated with the claims file since the January 2006 Board denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a foot disorder, and raises a reasonable possibility of substantiating a claim for service connection.

3.  By a January 2008 rating decision, the RO denied reopening a previously denied claim for service connection for psychiatric disability.  The RO notified the Veteran of the decision in a letter also dated in January 2008; the Veteran did not appeal.

4.  Evidence received after the January 2008 RO denial does not relate to unestablished facts necessary to substantiate a claim of service connection for psychiatric disability and does not raise a reasonable possibility of substantiating the underlying claim.

5.  The Veteran's pes planus existed prior to service and did not worsen or increase in severity during service; the Veteran's plantar fasciitis is attributable to pes planus.


CONCLUSIONS OF LAW

1.  The Board's January 2006 decision, which reopened the Veteran's claim for entitlement to service connection for a foot disorder and denied the claim on the merits, is final.  38 U.S.C.A. §§  7104, 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  As evidence received since the Board's January 2006 denial is new and material, the Veteran's claim for service connection for pes planus and plantar fasciitis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The RO's January 2008 decision, which denied reopening a claim of service connection for psychiatric disability, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

4.  Evidence received since the final January 2008 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012). 

5.  The Veteran does not have pes planus or plantar fasciitis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

In claims to reopen, as in this case, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in March 2008, prior to the initial adjudication of his claims to reopen for service connection for pes planus with plantar fasciitis and psychiatric disability.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the reasons why his claims were previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denials.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claims. 

In addition, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records, service personnel records, post-service private and VA treatment records, VA examination reports and medical opinions, some records from the Social Security Administration, and lay statements. 

VA requested records regarding the claim for disability benefits from the Social Security Administration in October 2002, January and March 2003, May and September 2004, and February and March 2005; however, the records were not received.  In December 2005, the Veteran's representative acknowledged that VA had made a "concerted effort" to attempt to obtain the records in accordance with the prior remand directives.  VA, therefore, has made reasonable efforts to obtain all records relevant to the Veteran's claims, and he has not identified any additional available and obtainable evidence not already associated with his claims file.

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a previously decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Veteran was provided with a VA medical examination and medical opinion regarding the claimed pes planus with plantar fasciitis.  However, because new and material evidence has not been received regarding the claim of service connection for psychiatric disability, VA was not obligated to provide him with medical examinations as to that claim.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  

II.  Claims to Reopen

Initially, the Board observes that in the past the Veteran has claimed entitlement to service connection for a bilateral ankle disorder and a bilateral foot disorder, at times referring to the claimed disabilities interchangeably.  In April 1993, for example, the Veteran claimed entitlement to service connection for "ankle weakness."  In a May 1993 rating decision, the RO denied the claim because, although the Veteran sought treatment for ankle pain in November 1976 and reported on discharge examination in December 1976 that his ankles hurt while standing for a long period of time, the evidence did not reveal a diagnosed underlying disability.  An August 1993 rating decision confirmed and continued the prior denial, and the Veteran appealed the decision.  In a July 1998 decision, the Board denied the claim of entitlement to service connection for a disorder manifested by bilateral ankle pain.  The Board noted that the Veteran was not found to have an ankle disability at the time of a June 1997 VA examination, and the VA examiner, in his October 1997 addendum, indicated that any disability that was currently present in relation to the Veteran's pes planus or ankle preexisted service and was not aggravated by his five weeks of active duty.

In correspondence received in October 1998, the Veteran stated that he had a "claim on appeal in Washington DC for a foot condition" that he believed was service connected, and he requested the claim to be reopened.  In a July 1999 rating decision, the RO assumed that the Veteran was referring to the July 1998 Board decision that denied service connection for a disorder manifested by bilateral ankle pain and denied reopening the claim because the new evidence was not material.  In a November 1999 letter, the Veteran expressed disagreement with the denial of service connection for "foot trouble," and in his May 2000 substantive appeal he asserted that his feet were okay at entrance to service, but were not okay at separation.  Acknowledging the Veteran's contentions, in a January 2006 decision, the Board characterized the pertinent issue as "[w]hether new and material evidence has been submitted to warrant reopening a claim of entitlement to service connection for a bilateral ankle/foot disorder."  The Board reopened the claim for service connection for a bilateral ankle/foot disorder and denied the claim on the merits.  

With respect to the claimed foot disorder, the Board found the February 2002 expert medical opinion by a VA podiatrist particularly persuasive.  The opinion reflects that the podiatrist reviewed the claims file and identified the following current foot disabilities:  pes planus and fracture of bone in the right foot noted on entrance examination to service, plantar fasciitis diagnosed in 1997, and sinus tarsi syndrome diagnosed in 1998.  Regarding foot disabilities that began before service and were noted at entry, the podiatrist indicated that there was no mention of foot complaints related to pes planus or fracture of bone during service.  In addressing whether a foot disorder clearly and unmistak[ably] increased in severity in service, the podiatrist explained that both the preexisting broken right foot bone and the pes planus were not related to the Veteran's specific complaints of bilateral medial ankle pain during service and the symptoms that the Veteran currently had concerning his feet were not mentioned until 1997 and were related to the pes planus.  Finally, the podiatrist explained that the current plantar fasciitis was related to a pes planus foot-type and that plantar fasciitis is usually aggravated with time, improper shoe gear, excessive ambulation, weight gain, and/or direct injury.

In September 2007, the Veteran sought to reopen the claim for service connection for bilateral ankle problems.  In a January 2008 rating decision, the RO denied reopening the claim.  The decision did not mention or discuss the previously denied claim for a foot disorder.  Therefore, the last final denial regarding the claim of service connection for a foot disorder was the January 2006 Board decision.

The evidence of record at the time of the January 2006 Board decision included service treatment records; private treatment records dated from March 1988 to October 1992, which did not include any complaints of foot problems; VA treatment records dated from September 1993 to June 2001; VA examinations and medical opinions; lay statements and hearing testimony; a February 2002 expert medical opinion from a VA podiatrist; statements from the Veteran's representative and a private nurse, M. J., R.N., from a consulting company; a private podiatry evaluation and medical opinion from M. B., D.P.M., dated in June and July 2002, respectively; congressional correspondence; some records pertaining to a disability determination by the Social Security Administration; and a June 2002 treatment record from the Veteran's family physician, D. H., M.D.

The January 2006 Board decision is final.  38 U.S.C.A. §§  7104, 7105 (West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2012).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In January 2008, the Veteran requested that VA reopen the previously denied claim for service connection.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the Board's January 2006 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since the January 2006 Board decision that pertains to the Veteran's claimed foot disability.

At the time of the January 2006 Board decision, there was no medical evidence that the preexisting moderate pes planus noted on entrance examination had been aggravated by service.  The additionally received medical evidence includes an August 2008 VA examination report and medical opinion in which the examining physician opined that it was possible that the Veteran's flat foot disability was aggravated by basic training in service.  

The Board finds the foregoing evidence is "new" in that it was not before the Board at the time of the January 2006 final denial of the claim for service connection for a foot disorder, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses whether the Veteran's claimed pes planus and plantar fasciitis is related to service, including whether preexisting pes planus was aggravated by service.  Presumed credible, this evidence raises a reasonable possibility of substantiating the claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for pes planus and plantar fasciitis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The merits of the underlying claim for service connection are addressed below.

Regarding the application to reopen the previously denied claim for a psychiatric disorder, to include depression and anxiety, a January 2008 rating decision was the last final denial of that claim.  The Veteran was notified of the decision in a separate letter dated in January 2008 and did not express disagreement with that decision or perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Therefore, the RO's January 2008 denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the January 2008 RO decision, the evidence of record consisted of the evidence identified above that was associated with the claims file at the time of the January 2006 Board decision; statements from the Veteran, his representative, and M. J., R.N.; and VA treatment records dated from January 2006 to December 2007.  Specifically, the medical evidence included VA treatment records dated in May 1996 showing that the Veteran himself attributed his depression to drug dependence and that his anxiety was secondary to alcohol dependence.

The claim was denied in January 2008 because the new evidence submitted in support of the claim of service connection for a psychiatric disorder showed ongoing treatment for depression, but did not demonstrate a relationship between any mental disorder and military service.  The RO decision detailed that the claim for a mental disorder was previously denied in a July 1999 rating decision because service treatment records were negative for treatment for or diagnosis of a mental disorder; there was no evidence of a psychosis diagnosed and manifested to a compensable degree within one year of separation from service; and because the post-service diagnosis of depression was attributed to polysubstance abuse.

Additional evidence added to the claims file since the January 2008 decision includes congressional correspondence and statement from the Veteran and his representative; an August 2008 VA examination report; an April 2009 letter from the Social Security Administration acknowledging that disability benefits were awarded in 2002 based on primary impairment due to mood disorders and secondary impairment due to osteoarthrosis and allied disorders; an excerpt from an Army manual regarding separation of personnel who did not meet procurement medical fitness standards; and service personnel records, which documented that the Veteran was discharged under the trainee discharge program due to marginal or non-productive performance after observation and counseling by superiors.

Most of the additionally received evidence is "new" in the sense that it was not previously before the RO at the time of the January 2008 denial.  However, the new evidence is not material.  The Veteran's lay statements reiterate his previous assertion that he has psychiatric problems that began in service.  He submitted duplicate copies of his separation report of medical history in which he endorsed depression or excessive worry and nervous trouble.  Also, an October 2009 statement from the Veteran's representative asserted for the first time since originally filing a claim for a mental disorder in October 1998 that the current depression or nervous disorder was secondary to the claimed pes planus and plantar fasciitis. 

Unfortunately, none of the additional evidence includes any competent medical evidence or medical opinion that a claimed nervous disorder was a result of military service.  Nor does the additional evidence include any persuasive lay evidence demonstrating a continuity of symptomatology of depression or nervous trouble since the report of those symptoms at discharge from military service in 1976 until depression and anxiety were first diagnosed in May 1996, more than 19 years after separation from service.  Instead, the Board finds the evidence added to the claims file since the January 2008 RO decision is either cumulative or redundant of the evidence of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.   

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a psychiatric disorder has not been received.  As such, the requirements for reopening the claim are not met.  As the Veteran has not fulfilled his threshold of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Finally, to the extent that the Veteran's representative contends on the Veteran's behalf that service connection for psychiatric disorder is warranted as secondary to pes planus with plantar fasciitis, as the Board herein denies service connection for pes planus and plantar fasciitis, there is no legal basis for granting service connection for a mental disorder as secondary to a foot disorder.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Thus, the matter of service connection for psychiatric disability as secondary to a foot disorder is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Service Connection Claim--Feet

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012). 

When determining whether a disability or disease was incurred in service, or preexisted service, a Veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292   (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996). 

Moreover, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  While service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), no competent, credible, and persuasive evidence establishes that such occurred in this case, warranting an award of service connection.

A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.  

In an October 1976 enlistment report of medical history, the Veteran reported a history of broken bones and denied currently having or ever having foot trouble.  A physician's summary indicated that the Veteran had fractured his right foot.  On entrance examination the same day, moderate pes planus was noted and the Veteran denied current difficulty.  In November 1976, he complained of bilateral medial ankle pain for the previous three days.  In a December 1976 discharge report of medical history, the Veteran endorsed having foot trouble.  On discharge examination, clinical evaluation of the feet was reported as normal.  The remainder of the service treatment records were silent for complaints, findings, or reference to foot problems.

Post-service private treatment records dated from March 1988 to October 1992 did not include any complaints of foot problems.  

VA treatment records dated from September 1993 to June 2001 included a January 1994 orthopedic consultation request regarding a history of right ankle sprain in 1984 or 1985 with recurrent pain and swelling; the provisional diagnosis was right ankle sprain and flat feet.  A May 1995 VA podiatry consultation sheet requested evaluation for bilateral heel spurs with pain with weight bearing.  The impression of an October 1995 bilateral ankle x-ray report included bilateral pes planus configuration.  During the October 1995 podiatry consultation, the Veteran reported standing on the job for eight hours a day on hard cement and complained of pain on the plantar aspect of both feet.  The podiatrist identified severe bilateral pes planus.

The Veteran filed a claim seeking service connection for bilateral ankle pain in April 1993.  He was afforded a VA examination in October 1995.  He reported bilateral ankle pain since service with pain radiating from his heels to the lateral side and across the top of both feet.  The diagnosis was history of bilateral ankle pain.

The Veteran received outpatient VA treatment from October 1995 to June 1996, including cortisone shots for the pain in his ankles.  In December 1995 he was diagnosed with acute fasciitis with sinus tarsi syndrome, bilaterally, and heel spur syndrome.

In June 1997 the Veteran underwent another VA examination to evaluate his claimed ankle disability.  He reported bilateral ankle pain and stated that basic training ruined his feet.  Physical examination revealed normal skin color and temperature.  There was no evidence of pedal or pretibial edema.  He had full range of motion and there was no tenderness over either the medial or lateral tendons.  All bony structures appeared normal and there was no apparent difficulty in movement, pain, increased heat, discoloration, or calluses.  All of the neurons and dermatomes appeared intact and the Veteran was able to stand, bend, perform deep knee bends, bend over and touch his toes, walk around the room, and climb on the table with no apparent ankle disability noted.

In September 1997, the Veteran requested another examination because he believed the one provided in June 1997 was inadequate. 

VA treatment records dated from June 1996 to September 1997 were associated with the claims file in September 1997.  During an August 1996 podiatry visit, the Veteran stated that he continued to work in a janitorial position, was on his feet a lot, and had bilateral foot pain and discomfort.  The assessment was fasciitis with heel spurs and severe bilateral pes planus.  Subsequent VA treatment records revealed ongoing evaluation and treatment for pes planus, fasciitis, and heel spur syndrome.  

In an October 1997 addendum, the June 1997 VA examiner reviewed the claims file and proffered medical opinions regarding the claimed ankle disability.  The examiner also opined that the bilateral pes planus, which was noted on entrance to the military, preexisted service and was not aggravated by the Veteran's five weeks of active duty.

In an August 2000 letter, the Veteran's VA podiatrist described the Veteran's subjective complaints for the previous three years regarding foot pain that limited his ability to stand and walk.  The podiatrist indicated that clinically, the complaints were those of plantar fasciitis and posterior tibial tendonitis and that physical examination revealed severe flatfoot.  The podiatrist noted that the Veteran's service entrance and discharge physicals "clearly show[ed] problems with his feet at the time of discharge."

In correspondence dated in June 2001, the Veteran asserted that he was medically discharged due to his feet.

In another letter dated in June 2001, the Veteran's VA podiatrist stated that in reviewing the Veteran's "induction physical and comparing it to his discharge physical, he was noted to have 'foot trouble' at the time of discharge that was not noted at the time of induction."  The podiatrist remarked that this was not surprising to him based on the Veteran's current foot type and foot structure, adding that the Veteran would have difficulty tolerating the rigors of basic training.

The Veteran testified in August 2001 regarding his claimed bilateral ankle disability, including his feet.  He stated that the running and marching in basic training bothered his ankles and feet and that he was medically discharged.

In January 2002, the Board requested a VA expert medical opinion regarding the etiology and nature of the Veteran's claimed bilateral ankle/foot disability.

In February 2002, a VA podiatrist reviewed the record and provided the requested medical opinions.  The podiatrist identified the present disabilities to include pes planus and fracture of a bone in the right foot, both existing prior to service and noted on entrance examination in 1976, plantar fasciitis with an onset in 1997, and sinus tarsi syndrome with an onset in 1998.  Responding to whether the disorders that began before service increased in severity during service, the podiatrist noted that there was no mention during service of foot complaints related to pes planus or the right foot fracture.  The podiatrist also explained that the preexisting broken right foot bone and pes planus were not related to the in-service complaints regarding bilateral medial ankle pain.  Rather, the symptoms the Veteran currently had concerning his feet were not mentioned until 1997 and were related to the pes planus.  Finally, the podiatrist explained that the additional diagnosis of sinus tarsi syndrome, posterior tibial tendonitis, and plantar fasciitis were related to the Veteran's pes planus foot type, and that these disorders are usually aggravated with time, improper shoe gear, excessive ambulation, weight gain, and/or direct injury.

Supporting the conclusions, the podiatrist outlined his review of the medical evidence, observing that post-service medical evidence dated since 1988 did not document complaints of foot pain until 1997.  The podiatrist also observed that the records showed that the Veteran worked as a janitor for numerous years, a job that required extensive periods of time on his feet and lifting heavy equipment.  He stated that these duties would aggravate a flat-foot condition and could lead to plantar fasciitis, posterior tibial tendonitis, and sinus tarsi syndrome.  He added that a janitorial-type occupation could also cause generalized arthritic pain in the ankles as well as other large joints of the body. 

A May 2002 letter from the Social Security Administration notified the Veteran that his claim for disability benefits was approved and that he met the disability requirements for eligibility in December 2001.  A March 2005 explanation of benefits indicated that the Veteran claimed disability due to schizophrenia, panic disorder, foot problems, arthritis, and fasciitis.  

In June 2002, the Veteran underwent an evaluation for ankle pain and instability by a private podiatrist, M. B., D.P.M.  While the Veteran reported a history of flat feet, physical examination findings did not identify or describe pes planus.  In a July 2002 note, Dr. M. B. responded to the same questions that the February 2002 VA podiatrist addressed.  Dr. M. B. noted that the Veteran admitted having flat feet prior to service and reported foot problems at discharge.  Dr. M. B. noted that while the complaint at discharge was non-specific, flat feet can be a chronic condition, which may not become symptomatic until later years.  He added that pes planus can produce instability of the bones, joints, and tendons in the feet.  He opined that it was possible that military service, particularly extreme running and marching, could aggravate pes planus.  Dr. M. B. also opined that it was unclear whether pes planus increased in severity during service.  He explained that the current disorder could be related to service, but other job tasks could also affect the condition.  He stated that if the condition prior to discharge was related to the posterior tibial tendon often seen in pes planus and not treated, it could become a chronic problem.

The present claim of service connection for plantar fasciitis/heel spur syndrome was received in January 2008.  

The Veteran was afforded a VA examination in August 2008.  After reviewing the claims file and examining the Veteran, the diagnosis was bilateral flat feet with associated plantar fasciitis.  The examiner indicated that the diagnosed condition was congenital or development and that there was an indication that the condition was worsened by service because the Veteran was seen on several occasions by his own history for foot pain caused by basic training.  The examiner opined that it was as least as likely as not that the Veteran's bilateral flat feet were aggravated by service because the congenital flat feet caused pain severe enough to prevent the Veteran from completing basic training.  The examiner stated that the Veteran was given a medical discharge for flat feet.  Under a section to provide a rationale for the opinion given, the examiner stated that it is possible the Veteran's flat feet condition was aggravated by basic training in service.

After the Veteran's claim for a bilateral foot disability was reopened and denied in an October 2008 rating decision, he again asserted that he was discharged from service due to his bilateral pes planus, believing that it was aggravated by service.  He stated that his "current medical statements agree that [his] current problems stemmed from [his] time in service."  He reiterated the assertion in his substantive appeal received in September 2009 that he was medically discharged.

An April 2009 letter from the Social Security Administration provided information the Veteran had requested.  The letter indicated that disability benefits were awarded based on the primary impairment due to mental impairment/mood disorders with secondary impairment of osteoarthrosis and allied disorders.

In February 2010, the Veteran submitted his service personnel records, which he had requested from the National Personnel Records Center (NPRC).  A Trainee Discharge Program (TDP) counseling report dated November 30, 1976 detailed observations that the Veteran had "no motivation whatsoever," was constantly late to formation and would not stand at the position of attendance, and was slow in all things he did, including anything done in the barracks.  He could not stay in step with the rest of the platoon or fire his M16, and refused to pay attention to receive individual assistance.  The recommendation was discharge for inability to learn.  In a memorandum dated the same day, discharge was proposed for inability to learn and lack of motivation, noting that he had had sufficient time to improve since his second counseling session, but no improvement had been noticed.  The narrative reason for his separation was listed as "marginal or non-productive performance (Trainee Discharge Program)."

Having reviewed the entire claims file, the Board finds that service connection for bilateral pes planus with bilateral plantar fasciitis is not warranted.  Initially, the Board finds that pes planus preexisted service because it was noted on entrance examination.  However, the persuasive evidence reflects that pes planus was not aggravated during military service.  Although post-service medical evidence dated as early as March 1988 is associated with the claims file, there is no evidence of complaints or findings related to pes planus until October 1995 when the Veteran complained of pain on the plantar aspect of both feet associated with standing for eight hours a day on hard cement for his janitorial job, and examination revealed severe bilateral pes planus.  The fact that medical evidence exists but does not reflect problems with pes planus until October 1995 weighs heavily against a finding that the non-specific complaint of foot trouble at separation from service during basic training more than 19 years earlier reflected a worsening or aggravation of pes planus or that there was a continuity of symptoms related to pes planus since that report of foot trouble until October 1995.

The Board finds that the opinion of the February 2002 VA podiatrist is persuasive and probative evidence against the claim for bilateral pes planus with bilateral plantar fasciitis because it is based on a review of the claims file and supported by an articulated medical rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The podiatrist concluded that the preexisting pes planus was not aggravated in service because there were no complaints regarding the feet until 199[5].  Instead, the February 2002 podiatrist believed that the current complaints were related to the Veteran's numerous years as a janitor standing on his feet for extensive periods of time and lifting heavy equipment.  The podiatrist also believed that the plantar fasciitis was a result of the flat foot condition.  

The Board also considered the Veteran's lay statements asserting that he was medically discharged due to bilateral pes planus aggravated by basic training.  However, the assertion is unsupported by the medical evidence of record, which documents no complaints of foot problems during service until discharge examination and no complaints of foot problems after service until 1995 following many years of working on his feet as a janitor.  Also, the assertion that he was discharged due to bilateral pes planus is contradicted by his service personnel records, which reflect that he was discharged for marginal or non-productive performance, no motivation, and an inability to learn.  None of those records, including the reports of counseling, reflects that the Veteran's unsatisfactory performance was due to physical limitations related to his feet.

The Board also finds that even if the Veteran did experience symptoms related to preexisting pes planus during service, post-service medical evidence does not support a finding that his military service, limited to less than six weeks of basic training, worsened the underlying condition.  Again, existing post-service private and VA treatment records dated prior to the initial October 1995 report of bilateral foot pain were silent for complaints of foot pain.  Instead, the initial reports of bilateral foot pain or symptomatic pes planus were made nearly two decades after the non-specific report of foot problems after separation from service and after many years of working full time on his feet as a janitor.  These medical records are relevant to the issue of whether the Veteran's preexisting pes planus was aggravated by service during November and December 1976, and the Board finds it reasonable to infer, consistent with the February 2002 medical opinion offered by the VA podiatrist, that the Veteran's bilateral pes planus was not aggravated by service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

Moreover, the lack of any competent or credible evidence of pes planus symptoms during service that have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

On the question of whether the Veteran's claimed bilateral pes planus with bilateral plantar fasciitis is medically related to military service, the Board has also considered the various medical opinions by private and VA physicians.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The October 1997 addendum medical opinion by the June 1997 VA examiner is of limited probative value because the examiner did not provide a rationale for his conclusion that the preexisting pes planus was not aggravated by the Veteran's active duty service.  Likewise, the August 2000 and June 2001 statements from his VA podiatrist merely observe that the Veteran acknowledged foot problems at discharge that he did not report at entrance to service.  

The July 2002 opinion from private podiatrist, Dr. M. B., is also of limited probative value because while the podiatrist opined that it was possible that running and marching in the military could aggravate pes planus, he also concluded that it was unclear whether the Veteran's pes planus increased during service.

Finally, although the August 2008 VA examiner indicated that he reviewed the claims file, the favorable opinion that it is as least as likely as not that the flat feet were aggravated by service was based on an inaccurate history provided by the Veteran.  Here, in explaining that there was an indication that the preexisting pes planus was worsened by service, the examiner noted that the Veteran was "seen on several occasions by his history for foot pain caused by basic training."  In fact, his service treatment records document a visit for a three-day history of ankle pain, but no visits for foot pain; and post-service treatment records are silent for complaints of foot pain until October 1995.  In comparison to the February 2002 VA podiatrist, the August 2008 VA examiner did not discuss the absence of complaints or findings related to pes planus and/or plantar fasciitis among the available post-service treatment records prior to October 1995.  Moreover, the August 2008 VA examiner's conclusion that the Veteran's flat feet caused pain severe enough to prevent him from completing basic training is unsupported and contradicted by the Veteran's service records, which document no complaints of foot problems until discharge examination after separation had already been recommended due to marginal or non-productive performance.

The Court has held on a number of occasions that a medical opinion premised on an unsubstantiated account is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  As a result, the Board does not find the August 2008 medical opinion to be persuasive.  Rather, it holds little, if any, probative value.

By comparison, the Board finds the February 2002 VA podiatrist's opinion-to the effect that a preexisting pes planus condition was not permanently aggravated or altered during service because the post-service medical evidence did not include complaints or findings related to pes planus until 199[5]-the most probative medical opinion on this point.  In so finding, the Board notes that the February 2002 VA report reflects a thorough review of the claims file and a specific rationale for this opinion, showing consideration of the Veteran's assertion that the complaint of foot trouble at discharge examination represented an onset or increase in pes planus symptomatology.  As the Board finds the opinion of the February 2002 VA podiatrist is entitled to greater probative weight than other medical opinions of record or the Veteran's lay assertions, it follows that the most persuasive medical opinion evidence on the medical nexus question weighs against the claim.

For all the foregoing reasons, the Board finds that the criteria for service connection for pes planus with plantar fasciitis are not met, and the claim must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for pes planus and plantar fasciitis; to this extent only, the appeal is allowed.

New and material evidence has not been received to reopen a claim for entitlement to service connection for psychiatric disability; the appeal of this issue is denied.

Service connection for pes planus or plantar fasciitis is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


